Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the amended claim set of 6/26/2020, claims 16 and 17 both depend from “claim 0.” There is no claim 0, and it is unclear which claim is intended to be the parent claim. For examination purposes, it will be assumed these claims are intended to depend from nearest independent claim 15. 
No claims depend from either claim 16 or 17. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 11, 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nagaoka (US 6048069 )
Regarding independent claims 1 and 15, Nagaoka discloses A retroreflective article and method (Fig. 3d [reproduced below]: 22 – indicia; Abstr – retroreflective sheeting) comprising (i.e., open language for the claim, MPEP 2111.03): 
a substrate (28 – sheeting) comprising (i.e., open language for the substrate) a background surface (i.e., the lower portion) and a raised region (i.e., the upper surface is above the reverse, lower portions surface); 
a retroreflective film (30 – prismatic film, sheeting, and adhesive) comprising (i.e., open language for the film) a first symbol (col. 5, ln. 43-44 – the prismatic sheeting is the image) and an orientation mark (col. 5, ln. 30-35 – adhesive 32 is discontinuous in a regular pattern); 
wherein the retroreflective film is applied to the substrate (28 - sheeting) and the orientation mark (32 - adhesive) aligns the first symbol (col. 5, ln. 43-44 – the prismatic sheeting is the image) to the raised region (i.e., top surface of sheeting 28).

    PNG
    media_image1.png
    241
    304
    media_image1.png
    Greyscale

	Regarding claim 7, the reference further discloses The retroreflective article of claim 1, wherein: the second symbol comprises embedded machine-readable information including at least one embedded-marker comprising a gap and a solid portion, wherein the gap and solid portion in combination correspond to the human-readable information (col. 5, ln. 34-35 says the discontinuous pattern “can be made small enough so that is not discernable at usual distances” implying both that at nearer distances the discontinuity is viewable, and that there is the alternative option of intentionally permitting a discernable pattern via larger pattern form).
Regarding claim 8, the reference further discloses The retroreflective article of claim 1, wherein the orientation mark is on a surface of the retroreflective film containing the first symbol (i.e., all the elements are connected, therefore “on”, alternatively all the elements are over element 28, so therefore “on”).
Regarding claim 9, the reference further discloses The retroreflective article of claim 1, wherein the orientation mark is apparent in the visible light spectrum (col. 7, ln. 55-56 – using light at 550 nm; i.e., this is well within what is generally considered the visible light spectrum of about 380nm to 750 nm).
Regarding claim 11, the reference further discloses 11. The retroreflective article of claim 1, wherein retroreflective film comprises optically active regions for returning light, and wherein the optically active regions are in a defined pattern to form the orientation mark.
Regarding claim 16, the reference further discloses The method of making a retroreflective article of claim 0 [interpreted to be claim 15], further comprising: visually identifying the orientation mark (col. 7, ln. 55-56 – using light at 550 nm; i.e., this is well within what is generally considered the visible light spectrum of about 380nm to 750 nm).
Regarding claim 17, the reference further discloses 17. The method of making a retroreflective article of claim 0 [interpreted to be claim 15], wherein the visually identifying the orientation mark uses one of visible light (col. 7, ln. 55-56 – using light at 550 nm; i.e., this is well within what is generally considered the visible light spectrum of about 380nm to 750 nm), infrared light (in the alternative), directional light (in the alternative), polarized light (in the alternative), retroreflected light (in the alternative).
Regarding claim 18, the reference further discloses The method of making a retroreflective article of claim 15, comprising: applying the orientation mark to the retroreflective film before applying the retroreflective film to the substrate (i.e., the adhesive 32 must be in place before attaching film 30 to sheeting 28 else the adhesive could not be spaced apart properly as set forth above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 10, 12-14, 20 rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka.
Regarding claims 2-5, 12, 13, 20, the reference does not explicitly state [claim 2] the retroreflective film further comprises a second symbol; [claim 3] the second symbol is contained within the boundaries of the first symbol; [claim 4] the first symbol comprises human-readable information and the second symbol comprises embedded machine-readable information; [claim 5] the first symbol comprises human-readable information detectable under a first condition and the second symbol comprises embedded machine-readable information detectable under the second condition; [claim 12] the first symbol is an alpha numeric character; [claim 13] the first symbol is in contrast with the background adjacent to the first symbol; [claim 20] printing a retroreflective film with a second symbol.
However, the whole reference is about image-displaying sheeting (Title). An image can be whatever the creator wants it to be: a symbol, letter, number, picture, bar code, QR code, etc. An image in this reference is specifically for conveying information (col. 1, ln. 14), and information is conveyed by symbol, letter, number, picture, bar code, QR code, or the like in the modern world, and though the exact form of the information is not explicitly stated it necessarily is capable of being as claimed, since the intent of the image information is for the communicator.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use various forms of symbols and information as the information images in the claimed invention so as to convey the information desired in the display. 
	Regarding claim 10, the reference does not explicitly disclose the orientation mark is transparent in the visible light spectrum and apparent outside the visible light spectrum.
	However, the reference, at col. 7, ln. 55-56, teaches using light at 550 nm then at line 56 adds that “or some other design wavelength.” Another wavelength then could reasonably be outside the visible spectrum, as implied by the reference, for the benefit of covert authentication or identification.
	Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use extra-visible wavelength visibility of information for authentication or identification.
	Regarding claim 14, the reference does not disclose a protective film wherein the first symbol is between the retroreflective film and the protective film. The reference does contemplate road sign and billboard usage (col. 1, ln. 22-23)
	However, Official Notice is taken that a protective coating layer is a common practice over retroreflective and other type signage to extend the life of the sign.
	Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use a protective coating layer over retroreflective and other type signage to extend the life of the signage.
Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 6, the prior art does not teach or suggest “The retroreflective article of claim 1” including the specific arrangement for “wherein the first symbol comprises human-readable information detectable under a first condition and not detectable under a second condition and the second symbol comprises embedded machine-readable information not detectable under the first condition and detectable under the second condition.” as set forth in the claimed combination(s).
Regarding claim 19, the prior art does not teach or suggest “The method of making a retroreflective article claim 15” including the specific arrangement for “printing a pattern of barrier elements on an adhesive before applying the retroreflective film to the substrate, wherein the printed barrier elements form the orientation mark; applying the adhesive with barrier elements to optical elements on the retroreflective film, wherein the adhesive is in contact with the optical elements.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872